Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Applicant’s reply filed on 5/24/22 is acknowledged.  Claims 1, 2, 4, and 6-9 are pending. Claims 8 and 9 are new. Claims 1 and 2 have been amended.  Claims 1, 2, 4 and 6-9 are under consideration. 

Objections Withdrawn
The objections of Claims 1-3 are withdrawn in view of the amended claims.

Rejections Withdrawn
The rejection of Claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the canceled claim.

Rejections Maintained and New Grounds of Rejections
Specification
The amendment to the specification filed 5/24/22 has been accepted..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoyama et al. (EP 2450030 A1; cited in IDS) in view of Deguchi (JP 2013/075868). 
Sonoyama et al. teach a pressed powder cosmetic composition excellent in impact resistance, or a pressed powder cosmetic composition satisfying both impact resistance and good feeling in use (e.g. abstract). Sonoyama et al. teach:
a solid powder cosmetic, containing a powder component and an oily component (e.g. paragraph 0001, 0008, Claim 1), wherein the content of the oily component is 1-20% by mass and the content of the powder component is 80-99% by mass (e.g. paragraph 0008; claim 1), and the oily component includes: (A) a silicone compound (e.g. paragraph 0025; Examples) and (B) an oil agent that is in a semi-solid state at 25°C, and the component (B) includes one or more selected from the group consisting of a pentaerythritol fatty acid ester and a dimer acid ester, which is exemplified at 3% (e.g. paragraph 0024; Examples).
Sonoyama et al. are silent as to the viscosity of the silicone compound, and do not teach that B) comprises a compound recited in the Markush group of Claim 1 (e.g. petrolatum).  This is made up for by the teachings of Deguchi. 
Deguchi teaches a powder cosmetic having high ultraviolet barrier function, excellent dispersibility, and smooth and excellent usability comprising 0.1-5.0 mass% dimethiconol having a viscosity at 25 °C of 10,000 mm2/s or more (e.g. Overview; Claim 1). Deguchi teaches that the range of about 10,000-1,000,000 results in improved feeling, crispiness and elongation, has a high ultraviolet protective function, has a smooth and moist feeling and is excellent in dispersibility (e.g. paragraph 0014 and 0033). Deguchi also teaches the inclusion of an oily component present in greater than 0% to 15 wt%, including petrolatum (e.g. paragraph 0020, 0021; Claim 2). Deguchi teaches that when the amount of the oily component is greater than 15 wt% stickiness and caking will occur (e.g. paragraph 0021).
Regarding Claims 1, 2, 4 and 9, it would have been obvious to one of ordinary skill in the art at the time of filing to select the high viscosity dimethiconol and petrolatum of Deguchi for use in the pressed powders of Sonoyama et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  One of ordinary skill in the art would have predicted success as both of the compositions are useful as solid powder cosmetics comprising metal oxides and silicone compounds, and one of ordinary skill would have been motivated in order to provide the benefits of improved feeling, high ultraviolet protective function, smooth and moist feeling,  and excellence in dispersibility, as taught by Deguchi. Regarding the concentrations of the oily component, the powder component, and components (A) and (B), the ranges of Sonoyama et al. and Deguchi overlap the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claim 6, Sonoyama et al. teach the inclusion of zinc stearate at 5-60% by mass and magnesium myristate (e.g. paragraph 0028 and 0069).  Deguchi also teaches the inclusion of metal soaps (e.g. paragraph 0019). 
Regarding Claim 8, Deguchi teaches 0.1-5.0 mass% dimethiconol (i.e. A) (e.g. Overview; Claim 1) and Sonoyama et al. teach (B) an oil agent selected from the group consisting of a pentaerythritol fatty acid ester and a dimer acid ester, which is exemplified at 3% (e.g. paragraph 0024; Examples), which results in a ratio (A/B) of 1/30 to 1.67/1, which overlaps with the claimed range. 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoyama et al. (EP 2450030 A1; cited in IDS) in view of Deguchi (JP 2013/075868) as applied to claims 1, 2, 4, 6, 8 and 9, and further in view of Saint-Gobain Très BN (saint-gobain.com available 8/13/2017). 
Regarding Claims 1, 2, 4, 6, 8 and 9, the teachings of Sonoyama et al. and Deguchi et al. are described supra. Sonoyama et al. teach 1-10%, or 1-5% by mass of a spherical powder, which overlaps with the claimed range (e.g. paragraphs 0030-0031). 
Sonoyama et al. and Deguchi each describe additional powders, including boron nitride, but are silent as to the shape thereof.  This is made up for by the teachings of Saint-Gobain Très BN.  
Saint-Gobain Très BN teaches a platelet boron nitride powder for use in cosmetics and skin care. Saint-Gobain Très BN teach the boron nitride may be used in pressed powders. Saint-Gobain Très BN further teach that the low coefficient of friction provides smooth and silky feel and aids compressibility of pressed powders. 
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time of filing to have elected a plate-shaped powder, including boron nitride as taught by Saint-Gobain Très BN, for use in the compositions of Sonoyama et al. and Deguchi. One of ordinary skill in the art would have predicted success as all of the compositions are useful as solid (pressed) powder cosmetics comprising boron nitride, and one of ordinary skill would have been motivated to select the platelet shaped Très BN in order to provide the benefits of smooth and silky feel and improved compressibility of pressed powder, as taught by Saint-Gobain Très BN. 


Response to Arguments
Applicant's arguments filed 5/24/22 have been fully considered but they are not persuasive. 
Applicant argues, beginning on page 8 that the solid powder cosmetic is particularly effect for suppressing cake by combining the features of 1) a silicone compound having a viscosity of 4,000-29,000 mPa- s at 25°C; 2) one or more of oil agents selected from the group consisting of petrolatum, dipentaerythrityl hexa(hydroxystearate/stearate/rosinate), hydroxyalkyl (C16- C 18) hydroxydimer dilinoleyl ether, fatty acid (C 10-30) (cholesterol/lanosterol) esters, and dipentaerythrityl tetra(hydroxystearate/isostearate), and 3) the content of the oily component is 5%-20% by mass based on the total amount of the solid powder cosmetic. This is not found persuasive as these features are taught by Sonoyama and Deguchi as described supra.  Regarding the suppression of caking, this feature is specifically taught by Deguchi. Deguchi teaches the inclusion of an oily component present in greater than 0% to 15 wt%, including petrolatum (e.g. paragraph 0020, 0021; Claim 2), and further teaches that when the amount of the oily component is greater than 15 wt% stickiness and caking will occur (e.g. paragraph 0021).  This amount of oily agent overlaps with the claimed amounts of 5-20% and 7.55-20%. 
Regarding the results of the Examples of the Specification, the Examiner is not persuaded. Applicant argues that Examples 4, 5, and 18, which fail to include Feature 1; Examples 11, 12, and 14, which fail to include Feature 2; and Examples 7 and 23, which fail to include Feature 3, were assessed as "B" or "C" for “Absence of caking”. This is not found persuasive.  First, only a very narrow range of compositions were tested while the claims are much broader, both in terms of ingredients and amounts thereof. Second, these Examples are within the exemplary embodiments and not the comparative Examples. A score of “B” is defined as above “Ordinary” to “Satisfactory”, therefore it does not appear that the differences amount to unexpected. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619